 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    ARTHUR DEAN KNAPP,                             Case No. 1:18-cv-00811-LJO-SKO (PC)
12                       Plaintiff,
                                                     ORDER ADOPTING FINDINGS AND
13           v.                                      RECOMMENDATION IN FULL AND
                                                     DENYING PLAINTIFF’S MOTION FOR
14    MADERA COUNTY DEPARTMENT                       INJUNCTIVE RELIEF FOR LACK OF
      OF CORRECTIONS, et al.,                        JURISDICTION
15
                         Defendants.                 (Docs. 26, 39)
16

17

18          Plaintiff, Arthur Dean Knapp, is a state prisoner proceeding pro se and in forma pauperis

19   in this civil rights action under 42 U.S.C. § 1983. The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On June 7, 2019, the Magistrate Judge filed Findings and Recommendations to deny

22   Plaintiff’s motion for injunctive relief for lack of jurisdiction. (Doc. 39.) This was served on the

23   parties and contained notice that objections were to be filed within twenty-one days. Neither side

24   filed any objections. Local Rule 304(b), (d).

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a

26   de novo review of this case. Having carefully reviewed the entire file, the Court finds the

27   Findings and Recommendations to be supported by the record and by proper analysis.

28   ///


                                                       1
 1        Accordingly, IT IS HEREBY ORDERED that:

 2          1.   The Findings and Recommendations, filed on June 7, 2019 (Doc. 39), is adopted

 3               in full; and

 4          2.   Plaintiff’s motion for injunctive relief, filed on April 1, 2019, (Doc. 26), is

 5               DENIED for lack of jurisdiction.

 6
     IT IS SO ORDERED.
 7

 8     Dated:    July 12, 2019                            /s/ Lawrence J. O’Neill _____
                                                UNITED STATES CHIEF DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                    2
